        Case 1:19-cv-00151-DAD-SAB Document 63 Filed 01/04/21 Page 1 of 1



1
2
3
4                                     UNITED STATES DISTRICT COURT

5                                   EASTERN DISTRICT OF CALIFORNIA

6    JOHN WESLEY WILLIAMS,                              )   Case No.: 1:19-cv-00151-DAD-SAB (PC)
                                                        )
7                     Plaintiff,                            ORDER DIRECTING CLERK OF COURT TO
                                                        )
                                                        )   CLOSE CASE AND ADJUST THE DOCKET TO
8             v.                                            REFLECT VOLUNTARY DISMISSAL
                                                        )
                                                            PURSUANT TO RULE 41(a) OF THE FEDERAL
9                                                       )   RULES OF CIVIL PROCEDURE
     PILKERTEN, et.al.,
                                                        )
10                    Defendants.                       )   (ECF No. 62)
                                                        )
11                                                      )
12            The parties participated in a settlement conference before Magistrate Judge McAuliffe on
13   December 8, 2020 during which they resolved the claims in this action. Judge McAuliffe agreed to
14   retain jurisdiction over the settlement for a period of one year. On December 31, 2020, the parties filed
15   a stipulation for voluntary dismissal of this action with prejudice. In light of the stipulation of the parties,
16   this action has been terminated, Fed. R. Civ. P. 41(a)(1)(A)(ii); Wilson v. City of San Jose, 111 F.3d
17   688, 692 (9th Cir. 1997), and has been dismissed with prejudice.
18            Accordingly, the Clerk of the Court is HEREBY ORDERED to CLOSE the file in this case and
19   adjust the docket to reflect voluntary dismissal of this action pursuant to Rule 41(a). IT IS FURTHER
20   ORDERED that the Court shall retain jurisdiction over the matter for one year from the date of service
21   of this order.
22
23   IT IS SO ORDERED.
24
     Dated:        January 4, 2021
25                                                          UNITED STATES MAGISTRATE JUDGE
26
27
28

                                                            1
